Citation Nr: 0521985	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-22 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for sinusitis and 
headaches.

3.  Entitlement to service connection for bilateral defective 
hearing.

4.  Entitlement to an increased evaluation for residuals of 
status post arthroscopy, status post torn meniscus, right, 
currently rated as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
residuals of fracture, proximal phalanx, right little finger.

6.  Entitlement to an increased (compensable) rating for 
residuals, fracture and dislocation of the distal phalanx, 
right ring finger.




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1971 to January 
1992.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by Department of Veterans Affairs (VA) 
Regional Offices (RO), most recently in Reno, Nevada.

The veteran and his spouse provided testimony before a 
Veterans Law Judge in Washington, D.C., in April 2005; a 
transcript is of record.

Service connection is also in effect for status post removal 
of a ganglion cyst, volar aspect of the left wrist, rated as 
noncompensably disabling.

In January 2004, the Board granted service connection for a 
low back disorder and cervical spine disorder; it remanded 
the case on other pending appellate issues.

Thereafter, the RO granted service connection for tinnitus, 
and continued to deny the other claims.  

The RO also assigned a 40 percent rating for low back pain 
with degenerative changes, effective March 16, 2001; a 30 
percent rating for cervical spine degenerative disc disease 
with neuropathy from December 18, 2000; and assigned a 10 
percent rating for the tinnitus effective May 25, 2001.  

The veteran has indicated at the recent hearing that he is 
dissatisfied with the ratings assigned for the low and 
cervical back disorders.  He has also indicated that he 
wishes to pursue a claim for service connection for malaria.  
And while these issues are currently not part of the 
appellate review, the attention of the RO is drawn to his 
intentions in that regard.

The Board would also note that although the veteran has 
claimed, on various occasions including on examination, of 
pain and functional impairment in his left wrist; and the 
surgical scar on the left wrist has been described as 
tenderness to deep palpation; he had not actually raised on 
appeal the issue of the noncompensable rating assigned for 
that disability.  Thus, that issue is not properly before, 
and cannot be addressed by, the Board at this time.

Issues ## 1, 4, 5 and 6 are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending issues as they relate to the 
veteran's sinusitis, headaches and defective hearing.

2.  The veteran had no evidence of sinus problems or headache 
disorder prior to service, but was seen for both in service; 
he underwent repeated sinus surgery in service, and was given 
extensive antibiotics for sinus infection in and since 
service.

3.  Evidence and medical opinion supports a finding that 
sinusitis is of service origin, and that the veteran's 
headaches are reasonably associable therewith.

4.  The veteran's current defective hearing has been 
reasonably linked to inservice circumstances and/or his 
service-connected tinnitus.  




CONCLUSIONS OF LAW

1.  Sinusitis and headaches are the result of service and 
cannot be dissociated from each other.  38 U.S.C.A. §§ 1110, 
1131, 1131,1153, 5103, 5107 (West 1991 & Supp. 2003); 38 
C.F.R. §§  3.303, 3.310 (2004).

2.  Bilateral defective hearing is the result of service 
and/or not dissociable from service-connected tinnitus.  38 
U.S.C.A. §§ 1110, 1131, 1131,1153, 5103, 5107 (West 1991 & 
Supp. 2003); 38 C.F.R. §§ 3.303, 3.385 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  An additional VA 
examination might be helpful with regard to sinus, headache 
and hearing disorders, but it is certainly not necessary 
given the rest of the evidence now of record.  The veteran 
has indicated that he is aware of what is required in the way 
of evidence and that nothing further is known to exist which 
would benefit his claim.  And with regard to these three 
issues, his testimony has been both helpful and is considered 
to have been credible.

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of these issues at present without detriment to the due 
process rights of the veteran.



Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2004), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2003).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2003); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Sinusitis and headaches
Factual background and Analysis

There are multiple large packets of service medical records.  
On numerous occasions, the veteran was seen for nasal 
drainage and other complaints that were attributed to his 
sinuses.  He also complained of recurrent headaches.  In 
neither instance was there a substantiated history of pre-
service complaints.

Post service VA clinical evaluations have shown a diagnosis 
of sinusitis, and findings that the headaches he was 
continuing to experience were probably related to the sinus 
problems rather than of migraine nature.  

On VA examination in May 2002, it was noted that the veteran 
had had surgery in 1984, 1985 and 1986 for deviated septum.   

On VA examination in September 2002, it was noted that he had 
had drainage of his sinuses in service in June 1984 with 
postoperative bleeding.  The following month he had more 
sinus surgery.  He was noted to have continued to have sinus 
problems for which he was treated intermittently with 
Amoxicillin.  He had also had sinus headaches in addition to 
nasal drainage.  The examiner noted that his problem areas 
appeared to be frontal and ethmoid sinuses, more on the left 
than the right.  He had interference with breathing and 
purulent drainage.  It was felt that he had had chronic 
sinusitis since the early 1970's.  His left temporal/frontal 
sinus headaches occurred once a week and lasted a couple of 
days.  Intensity was from mild to severe with pain at a range 
of 4-7 on a 1-10 pain scale.  Pertinent diagnoses were 
chronic sinusitis, status post surgical draining and opening 
in 1984 and 2002 with chronic headaches secondary to the 
sinus condition and chronic nasal drainage.  

Additional VA testing was undertaken in March 2004.  CT scan 
and other results confirmed sinusitis with encephalgia more 
likely related to sinus disease than to migraine.

Additional written opinion was subsequently expressed by a VA 
examiner in October 2004, and is of record.  Although 
conclusions were drawn there is primarily negative annotation 
to clinical records. 

All in all, and given the aggregate evidence of record to 
include reasoned medical opinions, the Board finds that there 
is ample basis for a grant of service connection for both 
sinusitis and associated headaches as being of service 
origin.



Bilateral defective hearing
Factual background and Analysis

On several occasions in service, the veteran either had ear 
infections or was said to experience hearing loss or ear 
impairment.  He had audiological test findings reflective of 
high frequency hearing loss in service.

Since service the veteran has been seen for Frey Syndrome, 
including surgery (left parotidectomy) for a benign neck mass 
on the left; it was felt that this might have been due to 
otitis media on the left side.

On VA audiometric evaluation in April 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
35
LEFT
15
15
15
30
40

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.   The examiner noted normal hearing to 
the 2,000 level after which there was a sloping mild 
sensorineural hearing loss at 3,000 and above.  He was to use 
hearing protection and be reevaluated regularly.  He was also 
noted to have tinnitus which was felt to be due to exposure 
to loud noises (in service).

On VA audiometric evaluation in May 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
55
LEFT
20
25
20
30
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 92 percent in the left ear.  The 
examiner noted normal hearing at the lower levels with a mild 
to moderately severe sloping loss at the higher ranges.  It 
was noted that there had been no significant loss since 
February 1997 except for a 20 decibels decrease in hearing 
acuity at the highest frequency, bilaterally.

On VA audiometric evaluation in March 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
35
LEFT
20
20
20
25
35

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner noted mild high frequency 
loss.  The examiner further opined that the veteran's 
"hearing loss and complaint of tinnitus are at least as 
likely as not due to military service."  (emphasis added)

Thereafter, the RO granted service connection for tinnitus 
but not defective hearing.

Based on the evidence of record, as well as medical opinion, 
the Board finds that there is a reasonable basis for 
associating the veteran's bilateral hearing loss with service 
and/or his service-connected tinnitus, and service connection 
is in order.


ORDER

Service connection for sinusitis, headaches and bilateral 
defective hearing is granted.




REMAND

The veteran now has service connection for cervical and 
lumbar back problems with degenerative changes.  He injured 
his back and left side in a fall (while in Norway) during the 
latter period of his active service.  

He now claims that in addition to the low back and neck 
injuries, from which he now also has significant residuals, 
he also injured his left shoulder then as well.  

Service medical  records refer to complaints relating to his 
left scapula area.  And he has complained of left shoulder 
problems since service.  Clinical findings have reflected 
that there may be some problem in that area but are 
imprecise.  

The veteran has submitted numerous statements from various 
service and other individuals who knew him at the time and 
since his injury and have noted his residuals.

For instance, a notation in June 2000 was that he seemed to 
have multiple degenerative disc disease which appeared to 
include the left shoulder girdle.  

On VA examination in March 2004, the examiner noted the 
presence of "degenerative disease of the left shoulder with 
stiffness", and opined that his weakness of the left arm and 
hand was due to the left shoulder disease.

However, a VA examiner in October 2004 opined that it was not 
as least as likely as not that his left shoulder condition 
was related to his inservice injuries.  

Nonetheless, it remains unclear exactly the nature of current 
left shoulder problems.  More importantly it was after the 
last orthopedic and neurological examination that he was 
rated for his neck and low back problems.  

It is clear that the neck problems in particular have had 
radiation down into his left upper extremity.  He also has 
service connection for residuals of a volar ganglion cyst 
from the left wrist with apparent radiation upward into the 
left upper extremity.  

So where the symptoms of one or another service connected 
problem may stop, and symptoms of a separate left shoulder 
problem may start, is not only confusing but generally makes 
difficult the equitable and fair rating of these various 
already service-connected disabilities.  

Given the length of the veteran's service, the documented 
history of injury in service, and the current symptoms, it 
seems difficult to separate the low back and cervical 
problems, let alone the other difficulties in his left upper 
extremity, from those in his left shoulder.  As a result, the 
Board finds that an additional VA evaluation would be 
helpful.

In rating his residuals of right knee problems, the Board 
notes that a 10 percent evaluation has been assigned under 
Code 5257.  However, the veteran argues hat his impairment is 
much worse than reflected in that rating.  Moreover, the 
Board notes that recent evaluations would seem to reflect the 
presence of arthritis in the knee; a separate rating 
therefore has not been addressed by the RO.

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  Disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. 

The functional loss may be due to absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse. For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints. 38 C.F.R. § 
4.45.

Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10.

As for rating the veteran's current residuals of fractures to 
his right ring and little fingers, since he requires 
orthopedic and neurologic evaluations for the left shoulder 
and knee problems, the Board finds that additional 
examination might be helpful with regard to the two pertinent 
fingers.  

Although a great deal of development has taken place in this 
case over the course of the current appeal, and some 
reexaminations have been undertaken, the Board is not certain 
that the veteran fully understands what is required to 
support his ongoing claims, nor that satisfactory assistance 
has been given in the procurement of pertinent evidence.  

The case must be remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has been seen since 
service for specific left 
scapular/shoulder problems, or has been 
recently treated for problems involving 
his right knee or either ring or little 
fingers of his right hand, he should 
provide such records, and the RO should 
assist him to the extent possible in 
obtaining such.

2.  The veteran should then be reexamined 
by a VA orthopedist and a neurologist to 
determine the nature of all current left 
shoulder problems.  Whether or not he has 
a separate distinguishable left shoulder 
disorder, clear-cut opinions should be 
provided as to how symptoms in the left 
shoulder can or cannot be dissociated 
from either cervical or left wrist 
problems.  

A new VA examination to include DeLuca 
considerations should also be undertaken 
with regard to his right knee, to 
included X-rays to confirm or not that he 
has arthritis involvement, and the nature 
thereof.  

He should also be given pertinent 
evaluations to the determine the current 
functional impairment in his right ring 
and little fingers.  All necessary 
laboratory and other testing including X-
rays of all pertinent area, should be 
accomplished.  The nature of any current 
scarring should also be carefully 
identified and described.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory to the veteran, a SSOC 
should be issued, and the veteran and his 
representative, if any, should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.  The 
Board intimates no opinion, either legal 
or factual, as to the ultimate decision 
warranted in these questions.  The 
veteran need do nothing further until so 
notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


